     3:20-cv-04063-TMC     Date Filed 01/21/21   Entry Number 12     Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         COLUMBIA DIVISION

Clayton T. Jones,               )
                                )
                 Plaintiff,     )
                                )             Civil Action No. 3:20-cv-4063-TMC
      v.                        )
                                )                          ORDER
                                )
Jeanette W. McBride,            )
                                )
                 Defendant.     )
________________________________)


      Plaintiff Clayton T. Jones, a pretrial detainee proceeding pro se and in forma

pauperis, filed this action against the Richland County Clerk of Court pursuant to

42 U.S.C. § 1983, alleging his due process rights were abridged and he was denied

access to the courts when he was prohibited from filing complaints in state court for

failure to provide a trust fund statement. (ECF No. 1). Plaintiff seeks an order

instructing Defendant to file the complaints. Id. In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred

to a magistrate judge for all pretrial proceedings. The magistrate judge issued a

Report and Recommendation (“Report”), recommending that the court dismiss

Plaintiff’s action without prejudice and without issuance and service of process

because the Rooker-Feldman doctrine precludes this court from instructing a state

court to file a complaint that the state court had refused to accept because Plaintiff
     3:20-cv-04063-TMC       Date Filed 01/21/21    Entry Number 12      Page 2 of 3




did not provide the required documents. (ECF No. 9 at 3). Additionally, the

magistrate judge determined that Plaintiff failed to plead his denial of access claim

with specificity or to plausibly allege actual injury. Id. at 5. Finally, the magistrate

judge concluded that Defendant is entitled to quasi-judicial immunity because the

alleged acts at issue are “judicially-related acts performed for the state court.” Id.

Plaintiff was advised of his right to file specific objections to the Report, id. at 7, but

he failed to do so. The time for Plaintiff to object to the Report has now expired.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

In the absence of objections, this court is not required to provide an explanation for

adopting the Report. Greenspan v. Brothers Prop. Corp., 103 F. Supp. 3d 734, 737

(D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.’” Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P.

72 Advisory Committee’s note).

       After a careful and thorough review of the Report and the record under the

appropriate standards, as set forth above, the court finds no clear error in the Report


                                            2
     3:20-cv-04063-TMC      Date Filed 01/21/21   Entry Number 12    Page 3 of 3




and no reason to deviate from the recommendations of the magistrate judge.

Accordingly, the court ADOPTS the Report (ECF No. 9), which is incorporated

herein. This action is hereby DISMISSED without prejudice and without issuance

and service of process. Furthermore, this action is designated as a STRIKE pursuant

to 28 U.S.C. § 1915(g), as recommended by the magistrate judge.

      IT IS SO ORDERED.

                                              s/Timothy M. Cain
                                              United States District Judge
Anderson, South Carolina
January 21, 2021

                       NOTICE OF RIGHT TO APPEAL
      The parties are hereby notified of the right to appeal this order pursuant to
Rules 3 and 4 of the Federal Rules




                                          3
